99-00316 Bigley v Hawkins.wpd



 No. 04-99-00316-CV
Michael J. BIGLEY and Small Hit Entertainment Co., Inc.,
Appellants
v.
John HAWKINS, Pearl Hawkins, and Traditional Construction Co.,
Appellees
From the County Court at Law No. 3, Bexar County, Texas
Trial Court No. 241,458
Honorable H. Paul Canales, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	October 6, 1999
APPEAL DISMISSED FOR WANT OF PROSECUTION
	Appellants' brief was due to be filed by July 27, 1999.  Neither the brief nor a motion for
extension of time has been filed. On August 24, 1999, this court ordered appellants to show cause
in writing by September 8, 1999, why this appeal should not be dismissed for want of prosecution.

Appellants did not respond.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1), 42.3(b).  Costs of appeal are taxed against appellants.
							PER CURIAMDO NOT PUBLISH